DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Claims 1-3,5-9,11-13,14-16, 18-21,24-25, 27, 30, 32-34, 37 and 38 are pending.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-3, 5-9 and 11-13, as drawn to a method of treating a patient who has undergone surgery and short bowel syndrome (SBS) comprising administering h(Gly2) Glp-2 of SEQ ID NO: 2.
Groups 2-15, claim(s) s 1-3, 5-9 and 11-13, as drawn to a method of treating a patient who has undergone surgery and short bowel syndrome (SBS) comprising administering h(Gly2) Glp-2 of SEQ ID NO: 3-16.
Group 16-30, claim(s) 14-16, 18-21, 24, 25, drawn to a method of treating a patient who is undergoing surgery and is expected to have SBS after surgery comprising administering h(Gly2) Glp-2 of SEQ ID NO: 2-16 to the patient during surgery.
.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-45 lack unity of invention because the groups do not share the same or corresponding technical feature.
The special technical feature of Group 1 is a method of treating a patient who has undergone surgery and short bowel syndrome (SBS) comprising administering h(Gly2) Glp-2 of SEQ ID NO: 2 which is not the same as the special technical feature of Groups 2- 15, 16-30 and 31-45.
The special technical feature of Groups 2-15 are methods of treating a patient who has undergone surgery and short bowel syndrome (SBS) comprising administering h(Gly2) Glp-2 of SEQ ID NO: 3-16, which are different from the special technical feature of Group 1, 16-30, and 31-45.
The special technical feature of Groups 16-30 are methods of treating patients who are undergoing surgery and are expected to have SBS after surgery comprising administering h(Gly2) Glp-2 of SEQ ID NO: 2-16 to the patient during surgery, which is different from Groups 1-15 and 31-45.
The special technical feature of Groups 31-45 are methods of treating patients who are expected to develop SBS after surgery comprising administering h(Gly2) Glp-2 of SEQ ID NO: 2-16 to the patient before surgery, which are different from Groups 1-30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646